Filed 9/15/20 P. v. Rios CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----




THE PEOPLE,                                                                                  C089642

                   Plaintiff and Respondent,                                     (Super. Ct. No. 62155609)

         v.

ARMANDO DAVID RIOS,

                   Defendant and Appellant.



         Defendant Armando David Rios challenges an order revoking mandatory
supervision. He has already completed his custodial time, so any ruling we could make
can have no practical effect and cannot provide him with effective relief. We therefore
dismiss his appeal as moot, pursuant to Spencer v. Kemna (1998) 523 U.S. 1, 12-14
(Spencer) and People v. DeLeon (2017) 3 Cal.5th 640, 645-646 (DeLeon).
                                               I. BACKGROUND
         In February 2016, defendant pled no contest to possession of methamphetamine
for sale (Health & Saf. Code, § 11378) and admitted a prior conviction for the same



                                                             1
offense (Health & Saf. Code, § 11370.2, subd. (c)). The trial court sentenced him to 16
months, plus an additional three years for the prior offense enhancement. Defendant was
ordered to serve a split sentence of one year eight months in county jail and the remaining
two years eight months on mandatory supervision.
        In December 2017, the Placer County Probation Department filed a petition to
revoke mandatory supervision. In February 2018, defendant admitted violating the terms
of his mandatory supervision, and the court ordered him to serve an additional 120 days
in county jail.
        In July 2018, the probation department filed a second petition to revoke mandatory
supervision, alleging, in part, that defendant failed to report to the probation department
as directed, and changed his residence without providing the department advance notice.1
        On May 22, 2019, after an evidentiary hearing, the court found defendant violated
the terms of his mandatory supervision. The court revoked mandatory supervision and
ordered defendant to serve the remainder of his split sentence (363 days) in county jail.
Defendant was awarded 68 days of custody credit.
                                    II. DISCUSSION
        Defendant contends the admission of hearsay at the evidentiary hearing violated
his right to due process. The People counter that his claims are moot because he has
served his entire jail term, and reversing the court’s order would have no practical effect.2
They also contend that any error in admitting the hearsay statements was harmless.




1   The probation department dismissed a third allegation.
2 The People filed a motion requesting that we take notice of a Placer County jail record
reflecting his release from custody. We deferred ruling pending calendaring and
assignment of the panel. Defendant does not oppose the People’s request for judicial
notice and does not dispute that he has completed his custody term. We now grant the
People’s request.

                                             2
       We agree with the People that Spencer, supra, 523 U.S. 1, and DeLeon, supra, 3
Cal.5th 6403 compel us to find this matter moot because defendant has already served the
custodial term imposed by the trial court and has been released from custody. His term
of mandatory supervision has also ended. Even if error occurred, we could not provide
effective relief to defendant.
       “[A] case becomes moot when a court ruling can have no practical effect or cannot
provide the parties with effective relief.” (Lincoln Place Tenants Assn. v. City of Los
Angeles (2007) 155 Cal.App.4th 425, 454.) “ ‘[A]n action that originally was based on a
justiciable controversy cannot be maintained on appeal if all the questions have become
moot by subsequent acts or events. A reversal in such a case would be without practical
effect, and the appeal will therefore be dismissed.’ ” (People v. Herrera (2006) 136
Cal.App.4th 1191, 1198.)
       Both the United States Supreme Court and the California Supreme Court have
held that an appeal from a parole revocation order was moot after the defendant had
completed the entire term of imprisonment underlying the revocation. (Spencer, supra,
523 U.S. at pp. 3, 12-16; DeLeon, supra, 3 Cal.5th at pp. 644-646.) In Spencer, the
United States Supreme Court rejected the argument that the petitioner faced “collateral
consequences” from the potential use of the parole revocation order in a future parole or
sentencing proceeding. (Spencer, supra, at pp. 14-15.)




3 Spencer and DeLeon both involve parole supervision. (Spencer, supra, 523 U.S. at p.
3; DeLeon, supra, 3 Cal.5th at p. 644.) We rely on parole-revocation cases in analyzing
mandatory supervision issues because a split sentence under Penal Code section 1170,
subdivision (h) that imposes a commitment to county jail followed by mandatory
supervision is “ ‘akin to a state prison commitment.’ ” (People v. Martinez (2014) 226
Cal.App.4th 759, 763, quoting People v. Fandinola (2013) 221 Cal.App.4th 1415, 1422;
see People v. Buell (2017) 16 Cal.App.5th 682, 688 (Buell) [relying on parole revocation
cases].)

                                             3
       Relying on Spencer, our Supreme Court in DeLeon held that an appeal from a
parole revocation order was moot where the defendant had completed the custody term
imposed for the parole violation and had been discharged from parole. (DeLeon, supra, 3
Cal.5th at pp. 645-646.) As a result, “a reviewing court’s resolution of the issues could
offer no relief regarding the time he spent in custody or the parole term that has already
terminated.” (Id. at p. 645.) In reaching this conclusion, the court rejected the
defendant’s claim that his appeal was not moot because he faced disadvantageous
collateral consequences from his violation of parole. (Id. at pp. 645-646.) Rather,
adopting the analysis in Spencer, the DeLeon court explained that “[t]he trial court’s
finding that DeLeon violated his parole does not involve the same collateral
consequences that attach to a criminal conviction. Future consequences will not arise
unless there is additional criminal conduct. Even then, his parole violation is just one of
many factors a court may consider in deciding whether to grant probation, or what
sentence to impose. Under these circumstances, DeLeon’s parole violation does not
constitute a disadvantageous collateral consequence for purposes of assessing
mootness.”4 (Id. at p. 646.) The court nonetheless did not foreclose “the possibility that,
under other circumstances, a defendant could demonstrate sufficiently concrete
consequences to avoid a finding of mootness, even if the term of imprisonment has
already concluded.” (Id. at p. 646, fn. 2.)
       Defendant “submits that his appeal is not moot because the revocation finding is
part of his permanent record, the finding immediately harmed his reputation, and this




4 The court nonetheless exercised its discretion to reach the issue presented in the appeal
on the basis that it was “ ‘likely to recur, might otherwise evade appellate review, and is
of continuing public interest.’ ” (DeLeon, supra, 3 Cal.5th at p. 646.) Defendant does
not argue we should decide the issue presented in his opening brief notwithstanding its
mootness. Regardless, we would decline to do so. Defendant’s appeal concerns the
application of settled law to the particular facts of his case.

                                              4
appeal is a vehicle to remove the stigma of criminality inherent in the revocation
finding.” This is not a sufficiently concrete consequence to avoid the application of
DeLeon. Tellingly, defendant cites in support of his argument Justice Stevens’s
dissenting opinion in Spencer. The majority, however, stated that “ ‘the moral stigma of
a judgment which no longer affects legal rights does not present a case or controversy for
appellate review.’ ” (Spencer, supra, 523 U.S. at pp. 8-9.) Again, in DeLeon, our
Supreme Court adopted the Spencer analysis. (DeLeon, supra, 3 Cal.5th at p. 646.)
Defendant also relies on Buell, supra, 16 Cal.App.5th 682, in which an appellate court
accepted a defendant’s argument that his probation revocation had not been mooted by
the fact he had served his sentence and had been released from custody because the
probation violation was part of his permanent record and a successful appeal would
remove the “ ‘ “stigma of criminality.” ’ ” (Id. at p. 688.) The Buell court did not
discuss DeLeon or Spencer, and we are bound to follow our Supreme Court in DeLeon
rather than the Court of Appeal in Buell.
                                   III. DISPOSITION
       The appeal is dismissed as moot.


                                                        /S/

                                                 RENNER, J.

We concur:


/S/

RAYE, P. J.


/S/

HOCH, J.


                                             5